                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 5/18/2021


 UNITED STATES OF AMERICA,
                                                                 No. 20-CR-341 (RA)
                                  v.
                                                                        ORDER
                   ERIK MALENO,

                           Defendant.


RONNIE ABRAMS, United States District Judge:

         The CourtCall conference is scheduled for Friday May 21, 2021 at 2:30 p.m.

Members of the public and the press can use the following dial-in information:

         Dial-In Number: 855-268-7844

         Access Code: 67812309#

         PIN: 9921299#

SO ORDERED.

Dated:     May 18, 2021
           New York, New York

                                                Ronnie Abrams
                                                United States District Judge
